DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,3, 7, 9, 11, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. Patent No. 1,815,569 to Johnson (“Johnson”).
This figure, now referred to as Johnson annotated Fig. 1, used for the rejection of claims 1, 3, 7, 9, 11, and 17 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 1, 3, 7, 9, 11, and 17 below. 

    PNG
    media_image1.png
    629
    929
    media_image1.png
    Greyscale

As to claim 1, Johnson teaches a paint preservation device, comprising: a bucket (vessel 1) with an inner volume defined by a bottom plate (bottom plate, Johnson annotated Fig. 1) and a tubular sidewall (sidewall, Johnson annotated Fig. 1), wherein the sidewall has opposed bottom (bottom edge, Johnson annotated Fig. 1) and top edges (top edge, Johnson annotated Fig. 1), wherein the bottom edge is coupled to, and extends perpendicularly from, the bottom plate (Johnson annotated Fig. 1) and the top edge defines an opening (open top 2) of the bucket, wherein a cross-sectional shape of the inner volume is uniform from the bottom edge to the top edge (Fig. 1); a plunging lid (cover 3), inserted in the inner volume of the bucket through the opening (Fig. 1), the plunging lid further comprising: a horizontal plate (horizontal plate, Johnson annotated Fig. 1) having an outer edge (Fig. 1), a contour of which corresponds to the cross-sectional shape of the inner volume of the bucket (Fig. 1); a rim (edge flange 4) coupled to the horizontal plate and disposed vertically around the outer edge (Fig. 1), wherein the rim is to be positioned against the tubular sidewall to form a seal therebetween (pg. 1, lines 63-72), and wherein the position of the plunging lid relative to the bucket is maintained by friction between the plunging lid and the sidewall; and an aperture (air escape opening 6) through the horizontal plate (Fig. 1), wherein the aperture allows air and/or liquid to escape the inner volume (pg. 2, lines 3-12); and an aperture sealing device (valve plug 10) for reversibly sealing the aperture (Fig. 1).
A to claim 3, Johnson teaches the paint preservation device of claim 1, wherein the aperture sealing device comprises a plug partially inserted into the aperture for sealing the aperture (Fig. 1). 
As to claim 9, Johnson teaches a paint preservation device, comprising: a plunging lid (cover 3), configured for insertion into an inner volume of a bucket (vessel 1) through an opening (open top 2) in the bucket, the plunging lid further comprising: a horizontal plate (horizontal plate, Johnson annotated Fig. 1) having an outer edge (Fig. 1), a contour of which corresponds to the cross-sectional shape of the inner volume of the bucket (Fig. 1); a rim (edge flange 4) coupled to the horizontal plate and disposed vertically around the outer edge (Fig. 1), wherein the rim is to be positioned against a sidewall of the bucket to form a seal therebetween (pg. 1, lines 63-72); and an aperture (air escape opening 6) through the horizontal plate; and an aperture sealing device (valve plug 10) for reversibly sealing the aperture.
A to claim 11, Johnson teaches the paint preservation device of claim 9, wherein the aperture sealing device comprises a plug configured for partial insertion into the aperture for sealing the aperture (Fig. 1).
As to claim 17, Johnson teaches a method of use of a paint preservation device, comprising: storing paint within an inner volume of a bucket (vessel 1); inserting a plunging lid (cover 3) through an opening (open top 2) of the bucket and into the inner volume of the bucket (Fig. 1), a seal being formed thereby between a rim (edge flange 4) disposed vertically around an outer edge of the plunging lid and an inner surface of a sidewall of the bucket (pg. 1, lines 63-72), wherein the rim is positioned against the inner surface to form a seal therebetween; pushing the plunging lid toward a bottom plate (bottom plate, Johnson annotated Fig. 1) of the bucket to expel air from the inner volume of the bucket through an aperture (air escape opening 6) in the plunging lid (pg. 2, lines 3-12); and reversibly engaging a sealing device (valve plug 10) to seal the aperture (Fig. 1).

Claim(s) 1, 5, 6, 13, and 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. 6,290,105 B1 to Cosentino (“Cosentino”).
As to claim 1, Cosentino teaches a paint preservation device, comprising: a bucket (container 10) with an inner volume defined by a bottom plate (bottom near protrusion 24) and a tubular sidewall (sidewall of container as seen in Fig. 1), wherein the sidewall has opposed bottom (bottom edge of container 10 Fig. 1) and top edges (top edge of container 10 Fig. 1), wherein the bottom edge is coupled to, and extends perpendicularly from, the bottom plate (Fig. 1) and the top edge defines an opening (opening of container 10 as seen in Fig. 1) of the bucket, wherein a cross-sectional shape of the inner volume is uniform from the bottom edge to the top edge (Fig. 1); a plunging lid (cover 14), inserted in the inner volume of the bucket through the opening (Fig. 1), the plunging lid further comprising: a horizontal plate (cover near cover orifice 22) having an outer edge (Fig. 1), a contour of which corresponds to the cross-sectional shape of the inner volume of the bucket (Fig. 4); a rim (portion above the peripheral seal 18 as seen in Fig. 4) coupled to the horizontal plate and disposed vertically around the outer edge (Fig. 4), wherein the rim is to be positioned against the tubular sidewall to form a seal therebetween (col. 4, lines 11-15), and wherein the position of the plunging lid relative to the bucket is maintained by friction between the plunging lid and the sidewall; and an aperture (cover orifice 22) through the horizontal plate (Fig. 1), wherein the aperture allows air and/or liquid to escape the inner volume (col. 4, lines 11-15); and an aperture sealing device (threaded cap 20) for reversibly sealing the aperture (Fig. 1).
As to claim 5, Cosentino teaches the paint preservation device of claim 1, further comprising: a threaded pipe segment (dispensing cap assembly 28) coupled to the horizontal plate of the plunging lid (cover 14) and extending perpendicularly therefrom (Fig. 3), wherein a longitudinal axis of the pipe segment is aligned with a longitudinal axis of the aperture through the horizontal plate (Fig. 3); a tube (ball valve assembly 30) having a first end and an opposed second end; and a threaded coupling device (coupling 34) coupled to the first end of the tube and removably threaded onto the threaded pipe segment (Fig. 3).
As to claim 6, Cosentino teaches the paint preservation device of claim 5, wherein the tube further comprises a pressure relief valve (valve actuator assembly 32) coupled between the first end and the second end (Fig. 3), and wherein the pressure relief valve is rotatable between an open position and a closed position (col. 5, lines 13-15).
As to claim 9, Cosentino teaches a paint preservation device, comprising: a plunging lid (cover 14), configured for insertion into an inner volume of a bucket (container 10) through an opening (opening of container 10 as seen in Fig. 1) in the bucket, the plunging lid further comprising: a horizontal plate (cover near cover orifice 22) having an outer edge (Fig. 1), a contour of which corresponds to the cross-sectional shape of the inner volume of the bucket (Fig. 4); a rim (portion above the peripheral seal 18 as seen in Fig. 4) coupled to the horizontal plate and disposed vertically around the outer edge (Fig. 4), wherein the rim is to be positioned against a sidewall of the bucket to form a seal therebetween (col. 4, lines 11-15); and an aperture (cover orifice 22) through the horizontal plate (Fig. 1); and an aperture sealing device (threaded cap 20) for reversibly sealing the aperture (Fig. 1).
As to claim 13, Cosentino teaches the paint preservation device of claim 9, further comprising: a threaded pipe segment (dispensing cap assembly 28) coupled to the horizontal plate of the plunging lid (cover 14) and extending perpendicularly therefrom (Fig. 3), wherein a longitudinal axis of the pipe segment is aligned with a longitudinal axis of the aperture through the horizontal plate (Fig. 3); a tube (ball valve assembly 30) having a first end and an opposed second end; and a threaded coupling device (coupling 34) coupled to the first end of the tube and removably threaded onto the threaded pipe segment (Fig. 3), wherein, when air is present in the inner volume of the bucket, the air is forced to escape the inner volume through the aperture and through the tube and discharged from the second end in response to a user pressing downward on the plunging lid, wherein, thereafter, when paint is present in the inner volume of the bucket, a portion of the paint is forced to escape the inner volume through the aperture and through the tube and discharged from the second end in response to a user pressing downward on the plunging lid. The lid is capable of forcing air and paint out of the bucket when the lid is pressed into the bucket as taught by Cosentino.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Claims were directed to a titanium alloy containing 0.2-0.4% Mo and 0.6-0.9% Ni having corrosion resistance. A Russian article disclosed a titanium alloy containing 0.25% Mo and 0.75% Ni but was silent as to corrosion resistance. The Federal Circuit held that the claim was anticipated because the percentages of Mo and Ni were squarely within the claimed ranges. The court went on to say that it was immaterial what properties the alloys had or who discovered the properties because the composition is the same and thus must necessarily exhibit the properties.).
See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp.v.D. F. Newfield Co., 7 F.Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.).

            Additionally, see MPEP 2114(II):

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (The preamble of claim 1 recited that the apparatus was "for mixing flowing developer material" and the body of the claim recited "means for mixing ..., said mixing means being stationary and completely submerged in the developer material." The claim was rejected over a reference which taught all the structural limitations of the claim for the intended use of mixing flowing developer. However, the mixer was only partially submerged in the developer material. The Board held that the amount of submersion is immaterial to the structure of the mixer and thus the claim was properly rejected.).

As to claim 14, Cosentino teaches the paint preservation device of claim 13, wherein the tube further comprises a pressure relief valve (valve actuator assembly 32) coupled between the first end and the second end (Fig. 3).

Claim(s) 1, 9, 17 and 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. 6,655,555 B1 to Yankoglu et al. (“Yankoglu”).
As to claim 1, Yankoglu teaches a paint preservation device, comprising: a bucket (container 302) with an inner volume (paint containing area 315) defined by a bottom plate (bottom 306) and a tubular sidewall (sidewall 304), wherein the sidewall has opposed bottom and top edges (Fig. 4), wherein the bottom edge is coupled to, and extends perpendicularly from, the bottom plate (Fig. 4) and the top edge defines an opening (open top 310) of the bucket, wherein a cross-sectional shape of the inner volume is uniform from the bottom edge to the top edge (Fig. 4); a plunging lid (piston 314), inserted (col. 9, line 66-col. 10, line 1) in the inner volume of the bucket through the opening (Fig. 4), the plunging lid further comprising: a horizontal plate (side 318) having an outer edge (edge of 314 that is closest to the sidewall 304, as seen in Fig. 4), a contour of which corresponds to the cross-sectional shape of the inner volume of the bucket (Fig. 4); a rim (edge 316) coupled to the horizontal plate and disposed vertically around the outer edge (Fig. 4), wherein the rim is to be positioned against the tubular sidewall to form a seal therebetween (col. 9, lines 8-10), and wherein the position of the plunging lid relative to the bucket is maintained by friction between the plunging lid and the sidewall (col. 9, lines 8-10); and an aperture (opening 322) through the horizontal plate (Fig. 4), wherein the aperture allows air and/or liquid to escape the inner volume (col. 9, line 66-col. 10, line 3); and an aperture sealing device (cap 331) for reversibly sealing the aperture (col. 10, lines 25-31).
As to claim 9, Yankoglu teaches a paint preservation device, comprising: a plunging lid (piston 314), configured for insertion (col. 9, line 66-col. 10, line 1) into an inner volume (paint containing area 315) of a bucket (container 302) through an opening (open top 310) in the bucket (Fig. 4), the plunging lid further comprising: a horizontal plate (side 318) having an outer edge (edge of 314 that is closest to the sidewall 304, as seen in Fig. 4), a contour of which corresponds to the cross-sectional shape of the inner volume of the bucket (Fig. 4); a rim (edge 316) coupled to the horizontal plate and disposed vertically around the outer edge (Fig. 4), wherein the rim is to be positioned against a sidewall of the bucket to form a seal therebetween (col. 9, lines 8-10); and an aperture (opening 322) through the horizontal plate (Fig. 4); and an aperture sealing device (cap 331) for reversibly sealing the aperture (col. 10, lines 25-31).
As to claim 17, Yankoglu teaches a method of use of a paint preservation device, comprising: storing paint (col. 8, lines 52-54) within an inner volume of a bucket (container 302); inserting (col. 9, line 66-col. 10, line 1) a plunging lid (piston 314) through an opening (open top 310) of the bucket and into the inner volume of the bucket (Fig. 4), a seal (col. 9, lines 8-10) being formed thereby between a rim (edge 316) disposed vertically around an outer edge of the plunging lid (Fig. 4) and an inner surface of a sidewall (sidewall 304) of the bucket, wherein the rim is positioned against the inner surface to form a seal therebetween (col. 9, lines 8-10); pushing the plunging lid toward a bottom plate of the bucket to expel air from the inner volume of the bucket through an aperture (opening 322) in the plunging lid (col. 9, line 66-col. 10, line 3); and reversibly engaging a sealing device (cap 331) to seal the aperture (col. 10, lines 25-31).
As to claim 18, Yankoglu teaches the method of claim 17, further comprising: disengaging the sealing device (col. 10, lines 27-31); coupling a tube (conduit 332) to the plunging lid such that the aperture is aligned in fluid communication with the tube (col. 9, line 66-col. 10, line 3); and pressing the plunging lid toward the bottom plate, wherein paint is expelled through the aperture in response to the lid moving toward the bottom plate (col. 9, line 66-col. 10, line 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino in view of U.S. PGPUB 2004/0256346 A1 to Becker et al. (“Becker”).
As to claim 4, Cosentino teaches the paint preservation device of claim 1, but does not teach wherein the aperture sealing device comprises: a threaded pipe segment coupled to the horizontal plate of the plunging lid and extending perpendicularly therefrom, wherein a longitudinal axis of the pipe segment is aligned with a longitudinal axis of the aperture through the horizontal plate; and a threaded cap removably threaded onto the threaded pipe segment.
Becker teaches a threaded pipe segment (threaded plastic sleeve 14) coupled to the horizontal plate (neck 13) of the plunging lid and extending perpendicularly therefrom (Fig. 1), wherein a longitudinal axis of the pipe segment is aligned with a longitudinal axis of the aperture through the horizontal plate (Fig. 1); and a threaded cap (closure cap 30) removably threaded onto the threaded pipe segment (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sleeve of Becker to the cover of Cosentino to provide a closure that is easy to use (Becker, pg. 1, ¶ 0006).
As to claim 8, Cosentino modified by Becker teaches the paint preservation device of claim 4, wherein the aperture and the threaded pipe section are configured to allow insertion of a suction hose of a paint sprayer through the threaded pipe section and the aperture and into the inner volume of the bucket for extracting paint from the inner volume of the bucket. The structure of Cosentino modified by Becker is capable of allowing a suction hose to be inserted into the threaded pipe section.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I).

Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U. S. Patent No. 9,914,573, B2 to Billadeau et al. (“Billadeau”).
A to claim 7, Johnson teaches the paint preservation device of claim 1, wherein the bucket further comprises a rim extending inward from around the top edge of the sidewall thereof; but does not teach wherein the plunging lid is deformable.
Billadeau teaches the plunging lid (cover/vent handle arrangement 12) is deformable (deflectable perimeter flange arrangement 142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the deflectable perimeter flange to the lid as taught by Johnson to seal against the walls of the container (Billadeau, col. 6, lines 18-20).
A to claim 16, Johnson teaches the paint preservation device of claim 9, but does not teach wherein the plunging lid is deformable.
Billadeau teaches the plunging lid (cover/vent handle arrangement 12) is deformable (deflectable perimeter flange arrangement 142).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the deflectable perimeter flange to the lid as taught by Johnson to seal against the walls of the container (Billadeau, col. 6, lines 18-20).

Claim(s) 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Becker.
As to claim 12, Johnson teaches the paint preservation device of claim 9, but does not teach wherein the aperture sealing device comprises: a threaded pipe segment coupled to the horizontal plate of the plunging lid and extending perpendicularly therefrom, wherein a longitudinal axis of the pipe segment is aligned with a longitudinal axis of the aperture through the horizontal plate; and a threaded cap removably threaded onto the threaded pipe segment.
Becker teaches a threaded pipe segment (threaded plastic sleeve 14) coupled to the horizontal plate (neck 13) of the plunging lid and extending perpendicularly therefrom (Fig. 1), wherein a longitudinal axis of the pipe segment is aligned with a longitudinal axis of the aperture through the horizontal plate (Fig. 1); and a threaded cap (closure cap 30) removably threaded onto the threaded pipe segment (Fig. 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the sleeve of Becker to the cover of Johnson to provide a closure that is easy to use (Becker, pg. 1, ¶ 0006).
As to claim 15, Johnson modified by Becker teaches the paint preservation device of claim 12, wherein the aperture and threaded pipe section are configured to allow insertion of a suction hose of a paint sprayer through the threaded pipe section and aperture and into the inner volume of the bucket for extracting paint from the inner volume of the bucket. The structure of Johnson modified by Becker is capable of allowing a suction hose to be inserted into the threaded pipe section.
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Furthermore, if a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997).  Also see MPEP 2112.01(I):

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yankoglu in view of U.S. Patent No. 3,401,842 to Morrison (“Morrison”).
As to claim 19, Yankoglu teaches the method of claim 17, further comprising: disengaging the sealing device; but does not teach inserting an end of a suction hose of a paint sprayer through the aperture and into the inner volume of the bucket; and extracting paint from the inner volume of the bucket and into the suction hose in response to operation of the paint sprayer.
Morrison teaches inserting an end of a suction hose (conduit tube 29) of a paint sprayer (nozzle 11) through the aperture (collar element 31) and into the inner volume (Fig. 2) of the bucket (cup 32); and extracting paint from the inner volume of the bucket and into the suction hose in response to operation of the paint sprayer (Morrison, col. 3, lines 45-59).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the tube that extends through the collar with the method as taught by Yankoglu to allow for the nozzle to dispense paint (Morrison, col. 3, lines 58-59).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Patent No. 5,339,981 to Kral (“Kral”).
A to claim 20, Johnson teaches the method of claim 17, but does not teach wherein the bucket comprises a rim extending inward from around the top edge of the vertical sidewall thereof, the method further comprising: deforming the plunging lid until the plunging lid is sufficiently small to pass through the opening of the rim; and restoring the plunging lid to its original form after it has been inserted through the opening of the bucket.
Kral teaches wherein the bucket comprises a rim (lip 21) extending inward from around the top edge of the vertical sidewall thereof (Fig. 3), the method further comprising: deforming the plunging lid (sealing device 1) until the plunging lid is sufficiently small to pass through the opening of the rim (Kral, col. 4, lines 16-18); and restoring the plunging lid to its original form after it has been inserted through the opening of the bucket (Kral, col. 4, lines 16-18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the deflectable sealer and the rim of the container with the method as taught by Johnson to prevent the formation of a skin on the surface of paint stored within a paint can (Kral, col. 1, lines 13-15).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 7, 9-11, 16, 17, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733